201 F.Supp.2d 139 (2002)
Timothy PIGFORD, et al., Plaintiffs,
v.
Ann VENEMAN, Secretary, United States Department of Agriculture, Defendant.
Cecil Brewington, et al., Plaintiffs,
v.
Ann Veneman, Secretary, United States Department of Agriculture, Defendant.
Civil Action Nos. 97-1978(PLF), 98-1693(PLF).
United States District Court, District of Columbia.
May 10, 2002.
Jacob A. Stein, Stein, Mitchell & Mezines, Washington, DC, Alexander John *140 Pires, Jr., Conlon, Frantz, Phelan & Pires, Washington, DC, David A. Branch, Washington, DC, Anthony Herman, Covington & Burling, Washington, DC, Richard Talbot Seymour, Lieff, Cabraser, Heimann & Bernstein, LLP, Washington, DC, for Timothy C. Pigford, McArthur Nesbit, Eddie Slaughter, Leo Jackson, J. B. Black, Lucious Abrams, Jr., Griffin Tood, Sr., Gregory Erves, Cecil Brewington, Herbert L. Skinner, Jr., Obie L. Beal, Clifford Lovett.
Jacob A. Stein, Stein, Mitchell & Mezines, Washington, DC, Alexander John Pires, Jr., Conlon, Frantz, Phelan & Pires, Washington, DC, David A. Branch, Washington, DC, Anthony Herman, Covington & Burling, Washington, DC, John Michael Clifford, Mona Lyons, Clifford, Lyons & Garde, Washington, DC, Richard Talbot Seymour for Lloyd Shafer.
Caroline Lewis Wolverton, U.S. Department of Justice, Washington, DC, Jacob A. Stein, Alexander John Pires, Jr., David A. Branch, Anthony Herman, Richard Talbot Seymour, for George Hall.
Jacob A. Stein, Stein, Mitchell & Mezines, Washington, DC, Alexander John Pires, Jr., Conlon, Frantz, Phelan & Pires, Washington, DC, David A. Branch, Washington, DC, Anthony Herman, Covington & Burling, Washington, DC, Marcus B. Jimison, NCCU School of Law, Land Loss Prevention Project, Durham, NC, Stephon J. Bowens, Durham, NC, for Leonard Cooper.
Phillip L. Fraas, Hogan & Hartson, L.L.P. Columbia Square, Washington, DC, Alexander John Pires, Jr.David A. Branch Anthony Herman, for Abraham Carpenter.
Stephon J. Bowens, Durham, NC, for Houston Blakeney, Reatha Blakeney, Leroy Robinson, Bobbi Newton, Pearlie Peterson, Naomi Knockett, Ilenthe Porter, James Davis.
Michael Sitcov, Terry M. Henry, Susan Hall Lennon, Amanda Quester, U.S. Department of Justice Civil Division, Washington, DC, Daniel Edward Bensing, U.S. Department of Justice Federal Programs Branch, Washington, DC, David Monro Souders, Weiner Brodsky Sidman & Kider, PC, Washington, DC, for Dan Glickman.
Michael Sitcov, Terry M. Henry, U.S. Department of Justice Civil Division, Washington, DC, Elizabeth Goitein, U.S. Department of Justice, Civil Division, Washington, DC, for Ann M. Veneman.
Wyndell Oliver Banks, Washington, DC, for Banks Law Firm, Randi Ilyse Roth, Harold B. Dixon, Thomas Burrell.
Randi Ilyse Roth, St. Paul, MN, pro se.
Evans M. Folins, Los Valores, CA, pro se.
Dennis Charles Sweet, Lanston, Frazer, Sweet & Freese, Jackson, MS, for Sarah Davis.
Ford C. Ladd, Alexandria, VA, for James Tanner.
Evelyn M. Coleman, Hazlehurst, MS, pro se.
Willie S. Maymon, Rolling Fork, MS, pro se.
Colie Dixon, Sr., Georgetown, MS, pro se.
L.D. Maymon, Hazlehurst, MS, pro se.
Louis S. Clark, Wesson, MS, pro se.
Linda Catching, Hazelhurst, MS, pro se.
Henry A. Vaughn, Hazelhurst, MS, pro se.
Floria A. Vaughn, Hazlehurst, MS, pro se.
Marilynn Stewart, Jackson, MS, pro se.
Gerard Robert Lear, Arlington, VA, for Antonio Santos, Clinton R. Martin.
*141 Ezra McNair, Crystal Springs, MS, pro se.
Grover Miller, Georgetown, MS, pro se.
Geraldstine Miller, Georgetown, MS, pro se.
Larry D. Barnes Harrisville, MS, pro se.
Edith Lomax-Barnes Crystal Springs, MS, pro se.
Daryl Brentr, Pinola, MS, pro se.
Curtis Dixon, Jackson, MS. pro se.
Harold B. Dixon, Hazlehurst, MS, pro se.
Larry Garrett, Georgetown, MS, pro se.
Velma J. Collins, Hazlehurst, MS, pro se.

ORDER
PAUL L. FRIEDMAN, District Judge.
By Order of December 20, 1999, this Court delegated authority to the Arbitrator in this case, Michael K. Lewis, to decide all petitions by claimants seeking to late file under Section 5(g) of the Consent Decree. See also Order of November 26, 2001. Pursuant to that order, the Arbitrator continues to review petitions to late file as well as reconsider previously denied petitions, upon request of the claimant. See Arbitrator's Second Report on the Late-claim Petition Process, dated May 3, 2002.
The Court now has before it an "Original Petition for Consideration in the Claims Resolution Process Due to Extraordinary Circumstances" ("Williams Petition"), filed by Darrell W. Williams, a putative member of the plaintiff class. The Court has directed the Clerk's Office to accept the Petition for filing. In his submission to the Court, Williams states that he "has decided to petition the Court directly under section 5.g.[sic]." Because the Court has delegated to the Arbitrator the authority to decide petitions to late file, however, the Court cannot consider Mr. Williams' request. See Order (December 20, 1999); Order (November 26, 2001). If Mr. Williams believes that he is entitled to late file under the terms of Section 5(g) of the Consent Decree  and under its subsequent interpretation by the Court and the Arbitrator, see Order (December 20, 1999); Stipulation and Order (January 14, 2000); Arbitrator's Report on the Late-Claim Petition Process (November 14, 2001); Order (November 26, 2001); Arbitrator's Second Report on the Late-Claim Petition Process (May 3, 2002)[1]  he must submit his argument directly to the Arbitrator. The Court will not consider any such petition, either at the first instance or following denial and/or reconsideration by the Arbitrator. See Order (November 26, 2001) at 3-4. For these reasons, it is hereby
ORDERED that the Petition of Darrell W. Williams will not be considered by the Court; and it is
FURTHER ORDERED that Mr. Williams and all putative class members seeking permission to late file under Section 5(g) of the Consent Decree are directed to review the terms of that provision, as interpreted by the Court and Arbitrator. If, having reviewed the requirements for eligibility under Section 5(g), petitioners believe that they are entitled to late file, petitioners must seek permission directly from the Arbitrator, Michael K. Lewis.
SO ORDERED.
NOTES
[1]  Many of these documents may be accessed on the District Court's website at http://www.dcd.uscourts.gov/district-court-recent.html.